Citation Nr: 0116584	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-11 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for right knee 
degenerative joint disease.

2. Entitlement to service connection for thoracolumbar 
degenerative joint disease.

3. Entailment to a compensable rating for residuals of a left 
elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1964 to 
May 1966, served in the Utah Army National Guard from June 
1979 to May 1997, and had unverified Army National Guard 
service starting in December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that decision, the RO granted service 
connection for left elbow and cervical spine injuries and 
right hip degenerative joint disease.  The veteran appealed 
the RO's denial of his claims of entitlement to service 
connection for hernia, left knee, status post lateral 
patellar release, right knee degenerative joint disease, the 
residuals of a left shoulder injury, and thoracolumbar 
degenerative joint disease.

In his June 1999 substantive appeal, the veteran specifically 
requested a hearing before a Member of the Board at the RO.  
However, in September 1999, he expressed a written request to 
testify at a personal hearing before a Hearing Officer at the 
RO, rather than at a Travel Board hearing.  At his November 
1998 personal hearing, the veteran withdrew his appeal of the 
claim of entitlement to service connection for hernia.  In 
December 2000, the veteran's claims for service connection 
for left knee and left shoulder disorders were granted by the 
RO.  Accordingly, the Board will confine its consideration to 
the issues as set forth on the first page of this decision.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Here, the veteran seeks service connection for degenerative 
joint disease of the right knee and thoracolumbar area that 
he attributes to repeated parachute jumps during his nearly 
twenty-year Army National Guard career.  He contends that the 
right knee disorder was initially manifested in a April 1979 
service medical record that reflects bilateral knee swelling, 
left more painful than right, with no clinical findings or 
diagnoses.  He asserts that years of repeated parachute jumps 
(he testified to performing at least 70 career jumps) 
exacerbated his joint disorders and caused the right knee and 
lumbosacral spine degenerative joint disease that were 
diagnosed in the February 1999 VA examination report.

According to 38 U.S.C.A. §§ 1110 and 1131 (West 1991 & Supp. 
2000), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  By law, the term "active 
military service" includes active duty, any period of active 
duty for training during which the military member was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.6(a) (2000).  "Active duty for training" 
includes full-time duty performed by Reservists for training 
purposes.  38 U.S.C.A. § 101(22) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  Thus, service connection is granted for either an 
injury or disease incurred during annual training, but only 
for an injury if incurred during a weekend drill.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

The RO has not yet verified the veteran's exact dates of Army 
National Guard service or the specific dates for his annual 
training and weekend drills.  In his June 1998 claim for 
service connection, the veteran indicated that he served in 
the Army National Guard from December 3, 1978, to April 26, 
1997, and that he entered service in Denver, Colorado and was 
separated at Camp George West.  According to a May 1997 Utah 
Army National Guard award for a Master Parachutist Badge, the 
veteran served from June 2, 1979, to May 15, 1997. 


In a January 1999 response to the RO's request for 
verification of unverified service dates, it was noted that 
"AR-PERSCON does not maintain service medical records and 
does not have records on this individual.  Suggest you submit 
request to NPRC [National Personnel Records Center]".  Some 
service medical records from the veteran's active duty period 
were obtained by the RO and are dated from 1964 to 1965, 
although enlistment and separation examination reports were 
not received.  Also of record are service medical records, 
dated from 1976 to 1994, that include enlistment examination 
report reports dated in June 1976, for the U.S. Army Reserve, 
and in August 1978, for the Army National Guard.  But later 
dated records, after 1994 and a separation examination 
report, were not received.  Thus, in order to give the 
veteran every consideration with respect to the present 
appeal, it is the Board's opinion that this matter should be 
remanded in order for the RO to verify the veteran's National 
Guard service and to obtain the veteran's National Guard 
service records and additional service medical records 
through 1997.

Further, the Board observes that the VA examiner, according 
to the February 1999 report, commented that the veteran's 
claims folder was unavailable for review at the time of 
examination.  For this reason, we find that further 
clarification of the examiner's findings is necessary.  See, 
e.g., 38 C.F.R. § 4.2 (2000).

Finally, the Board notes that, in the March 1999 rating 
decision, the RO granted service connection for the residuals 
of a left elbow injury, and assigned a noncompensable 
disability evaluation.  In his June 1999 substantive appeal, 
the veteran said his left shoulder and elbow were injured in 
a night parachute jump.  He said his left elbow was 
hyperextended in the accident.  The Board construes the 
veteran's statements as a timely notice of disagreement (NOD) 
regarding a compensable rating for a left elbow disability.  
See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.)  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (because NOD initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded that issue to the RO, 
for issuance of a statement of the case.)

Accordingly, this case is REMANDED for the following action:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to an increased 
(compensable) rating for the residuals 
of a left elbow injury.  If, and only 
if, the veteran completes his appeal 
by filing a timely substantive appeal 
on the aforementioned issue should 
this claim be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).

2. The RO is requested to directly 
contact the Army National 
Guard/Reserve unit(s) to which the 
veteran was assigned, and the National 
Personnel Records Center (NPRC) (or 
any other indicated agency), to 
request written verification of all 
his active and inactive duty for 
training dates, to the extent 
feasible, including contacting the 
Utah Army National Guard, HQ 19th 
Special Forces Group (Airborne) 1st SF, 
P.O. Box 1776, Draper, Utah 84020-
1776.  If needed, the veteran's 
assistance in this undertaking should 
be solicited.

3. The RO should directly request that 
the Army National Guard/Reserve 
unit(s) to which the veteran was 
assigned and the NPRC (or any other 
appropriate organization) search for 
any additional active duty and Army 
National Guard/Reserve medical records 
(including inactive and active duty 
for training), including any 
additional Army Reserve medical 
records, i.e., dated subsequent to 
1994.  The RO should request NPRC (or 
any other appropriate organization) to 
state in writing whether it has 
searched all applicable secondary 
sources for such records.  In the 
event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, 
to the extent that the veteran's 
assistance is needed in determining 
units, or other details for an 
informed request, his assistance 
should be requested.

4. The RO should contact the veteran and 
request that he provide any additional 
active duty and Army National 
Guard/Reserves medical records 
(including active and inactive duty 
for training) and active service 
medical records that he may possess.  
He should also be requested to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file.

5. Then, the RO should request that the 
VA examiner who examined the veteran 
in February 1999 review the entire 
claims file, including the veteran's 
active and inactive duty for training 
service and medical records.  (Note:  
If, and only if, the physician who 
examined the veteran in February 1999 
is unavailable, the veteran should be 
scheduled for a new VA examination to 
determine the etiology of any right 
knee and thoracolumbar disorders found 
to be present.  A complete history of 
the disorders should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.)  
The VA examiner or reviewer is 
requested to render an opinion as to 
whether it is at least as likely as 
not that there is a causal 
relationship between the complaints 
and findings noted in service and any 
right knee and lumbar spine disorders 
found to be present.  The claims 
folder, to include the service medical 
records, should be made available to 
the examiner prior to the review or 
examination, and the examiner is asked 
to indicate in the examination report 
that the folder has been reviewed.  A 
complete rationale for all conclusions 
and opinions reached must be provided.

6. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7. Thereafter, the RO should readjudicate 
these claims.  If any benefit sought 
on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
finaldecision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2000).



